          Case: 3:19-cv-00635-jdp Document #: 5 Filed: 10/01/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


KRISTY MARTIN,

                Plaintiff,
                                                             Case No.: 19-cv-635
         v.

FASTENAL COMPANY

                Defendant


                                STIPULATION OF DISMISSAL


         The parties hereby stipulate that, pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), all claims

and causes of action may be dismissed upon the merits, with prejudice and without costs to either

party.

         Dated: October 1, 2019               By:_s/ Scott S. Luzi ________________
                                              Scott S. Luzi, SBN 1067405
                                              Walcheske & Luzi, LLC
                                              15850 W. Bluemound Road, Suite 304
                                              Brookfield, Wisconsin 53005
                                              Phone: 262.780.1953
                                              Email: sluzi@walcheskeluzi.com

                                              Attorneys for Plaintiff

         Dated: October 1, 2019               By: _s/ Keith E. Kopplin      _________
                                              Keith E. Kopplin, SBN 1044861
                                              Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                              1243 North 10th Street, Suite 200
                                              Milwaukee, Wisconsin 53205
                                              Phone: 414.239.6406
                                              Email: keith.kopplin@ogletree.com

                                              Attorneys for Defendant
